        Case 3:99-cr-00035-JWD-EWD          Document 58       04/30/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA
                                                        CRIMINAL
VERSUS
                                                        NO. 99-35-JWD-EWD
PATRICIA H. JACKSON
                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 56) dated April 15, 2020, to which no objection

was filed;

       IT IS ORDERED that the Motion to Reduce Sentence, (Doc. 45) filed by Patricia

Jackson, is DENIED.

       Judgment shall be entered.

       Signed in Baton Rouge, Louisiana, on April 30, 2020.

                                                 S
                                     JUDGE JOHN W. deGRAVELLES
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
